DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1	Claims 1-5 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/784,179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and co-pending application clams a method or an apparatus of a roll-slide mobile terminal. They only difference is by the wordings. See the direct claim comparison below:


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application claim 1

Co-pending Application # 16/784,179 claim 1
A mobile terminal comprising: a first frame; a second frame configured to be slidable with respect to the first frame between a first position and a second position; a third frame configured to be slidable at a rear side of the second frame between a third position and a fourth position as the second frame slides between the first position and the second position, wherein the third frame is positioned at the rear side of the second frame in the third and fourth positions;
A mobile terminal, comprising: a first frame; a second frame movably accommodated within the first frame and configured to be moved in a first direction relative to the first frame to slide out from the first frame; a third frame movably accommodated within the second frame and configured to be moved in the first direction relative to the second frame to slide out from the first and second frames;

a sliding unit configured to allow the second frame to slide between the first position and the second position with respect to the first frame and the third frame to slide between the third position 




a first region disposed on a front side of the mobile terminal and coupled to the first frame; a second region disposed on a backside of the mobile terminal and coupled to the third frame, the second region being entirely exposed externally outside the mobile terminal; and a third region elongated between the first and second regions, wherein the third region is configured to be disposed on the front side or a backside of the mobile terminal while being exposed externally outside the mobile terminal based on a moving direction of the second frame causing the third region to be rolled around the second frame; and
wherein only the first region, among the first, second, and third regions of the flexible display, is exposed externally to the front side of the mobile terminal in the 



Claims 2 and 16 of instant application are met by in part claim 1 of Co-pending 
Claims 3-5 and 17 of instant application are met by claims 1-2 of Co-pending 

Claims 7-11, 16-17 and 19-23 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Co-pending application 16/784,179 in view of Yoshizumi (U.S. Patent Pub. # US 2017/0139442 A1).
Regarding claims 7 and 19, co-pending application does not explicitly disclose a roller disposed at a first lateral side of the mobile terminal, wherein the third area of the flexible display unit is configured to be curved around the roller.
Yoshizumi discloses further comprising a roller (figures 6A-6B, hinge 14) disposed at a first lateral side of the mobile terminal (paragraphs 0099-0100), wherein 
	Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to incorporate a roller in a mobile terminal housing of Yoshizumi in to  the mobile terminal housing of co-pending application in order to allow the housing to easily and smoothly moved in a desired direction.

Regarding claims 8 and 20, Yoshizumi discloses further comprising a plurality of supporting members aligned parallel to the first lateral side and configured to support the flexible display unit while allowing the third area of the flexible display unit to be curved around the roller (see figures 6A- 6B, 14a,14b, 15a, 15b; paragraphs 0099-0101).

Regarding claims 9 and 21, Yoshizumi discloses wherein the roller comprises a plurality of engaging members configured to engage with the plurality of supporting members as the third area of the flexible display unit is curved around the roller (see figures 6A- 6B, 14, 15, 14a,14b, 15a, 15b; paragraphs 0099-0101).

Regarding claims 10 and 22, Yoshizumi discloses further comprising a side frame disposed at the first lateral side of the mobile terminal and configured to cover a curved portion of the third area of the flexible display unit curved around the roller 

Regarding claim 11, Yoshizumi discloses wherein the third frame is configured to be moved from the third position to the fourth position with respect to the second frame and the second frame is configured to be moved from the first position to the second position with respect to the first frame (figures 6A-6B; paragraphs 0099-0101). In another embedment, Yoshizumi discloses a first frame is configured to be moved from one position to another position with respect to a second frame in response to a force exerted manually by a user (figure 15B; paragraph 0201).                                                                                     

Regarding claim 16, Yoshizumi discloses wherein the front portion of the third area is coplanar with the first area (see figures 1C2, 2B and 6A-6B, the portion of 11C of the display panel 11; paragraphs 0074-0075 and 0100-0101).

Regarding claim 17, Yoshizumi discloses wherein: the mobile terminal is in a fully closed state when the slidable two frames are in the respective closed positions with respect to the stationary one frame (see figures 2A, 5A, 6A and  paragraphs 0071,0074 and 0099-0101, the close state of the electronic device); and the mobile terminal is in a fully open state when the slidable two frames are in the respective open positions with respect to the stationary one frame (see figures 2B, 5E, 6B and  paragraphs 0071,0074 and 0099-0101, the open state of the electronic device).



3.	Claims 12-14 and 24-25 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Co-pending application 16/784,179 in view of Yoshizumi (U.S. Patent Pub. # US 2017/0139442 A1) further in view of Ahn et al (U.S. Patent Pub. # US 2005/0009572 A1) (hereinafter referenced as Ahn).
Regarding claim 12, Yoshizumi discloses the mobile terminal further comprising a driving unit (figures 6A-6B, shafts 14a, 14b, 15a and 15b), wherein the driving unit 
Yoshizumi does not disclose the driving unit comprises a motor.
Ahn discloses a driving unit comprises a motor (figures 3 and 5, a driving motor 26; paragraphs 0038-0039 and 0041).
	Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Yoshizumi in view of the 

Regarding claim 13, Yoshizumi discloses wherein the driving unit further comprises a first bracket coupled to the first frame (figures 6A-6B, hinge 14), a second bracket coupled to the second frame (figures 6A-6B, hinges 14 and 15), and a third bracket coupled to the third frame (figures 6A-6B, hinge 15 and paragraphs 0099-0101).

Regarding claim 14, Yoshizumi discloses the driving unit further configured to move the first bracket and third bracket in opposite directions with respect to the second bracket to provide movement of the second frame from the first position to the second position with respect to the first frame and movement of the third frame from the third position to the fourth position with respect to the second frame (figures 6A-6B, hinges 14 and 15; paragraphs 0099-0102).
Ahn discloses the motor is further configured to move the first bracket and third bracket (paragraph 0041).

Regarding claim 24, Yoshizumi discloses a driving unit (figures 6A-6B, shafts 14a,14b, 15a and 15b), wherein: the driving unit comprises a first bracket coupled to the first frame (figures 6A-6B, hinges14); a second bracket coupled to the second frame 
Yoshizumi does not disclose the driving unit comprises a motor.
Ahn discloses a driving unit comprises a motor (figures 3 and 5, a driving motor 26; paragraphs 0038-0039 and 0041).

Regarding claim 25, Yoshizumi discloses wherein the 

4.	Claims 6 and 18 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Co-pending application 16/784,179 in view of Yoshizumi (U.S. Patent Pub. # US 2017/0139442 A1) further in view of  Lin (U.S. Patent Pub. # US 2017/0310799 A1).
	Regarding claim 6, Yoshizumi further discloses wherein: the first frame comprises a first rear portion and a second rear portion (figures 6A-6B, left and right sides of the housing 21); the second rear portion is covered by the flexible display unit when the mobile terminal is in the fully closed position (figure 6A, the portion of display panal11; paragraphs 0090-0091).

Lin discloses a frame (figure 12, a second body 200) comprises a first rear portion and a second rear portion (see figure 12; 500, 200); the second rear portion is covered by the flexible display unit when the mobile terminal is in the fully closed position; and the first rear portion comprises a camera (i.e., 500) and remains exposed when the mobile terminal is in the fully closed position (paragraphs 0043-0044).
	Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Co-pending application in view of Yoshizumi in view of the teachings of Lin to incorporate the first rear portion comprises a camera and remains exposed when the mobile terminal is in the fully closed position in order to allow a user to conveniently use a camera while the electronic device/ mobile terminal in certain mode.

	Regarding claim 18, Yoshizumi further discloses wherein: the first frame comprises a first rear portion and a second rear portion (figures 6A-6B, left and right sides of the first housing 21); the second rear portion is covered by the flexible display unit when the mobile terminal is in the fully closed position (figure 6A, the portion of display panal11; paragraphs 0090-0091).
Yoshizumi does not explicitly disclose the first rear portion comprises a camera and remains exposed when the mobile terminal is in the fully closed position.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATUMA G SHERIF/Examiner, Art Unit 2649 
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649